t c no united_states tax_court aldrich h ames petitioner v commissioner of internal revenue respondent docket no filed date in p an employee of the central intelligence agency began selling classified information to the soviet union during p received a communication from a soviet agent that dollar_figure million had been set_aside for p to draw upon on date p pled guilty to conspiracy to commit espionage and tax conspiracy to defraud the u s government p was sentenced to life imprisonment on the espionage charge and to months’ imprisonment on the tax charge r determined that p failed to report as income amounts received and deposited in his bank accounts during through p contends that he constructively received the majority of the illicit espionage income in the year he was informed that dollar_figure million had been set_aside for him p also contends that he is protected by the double_jeopardy clause of the fifth_amendment to the u s constitution from the assessment of any_tax or civil penalties based upon his illegal espionage income p sought to discover r’s criminal reference letter generally criminal reference letters contain detailed recommendations by r’s attorneys that a taxpayer be prosecuted for criminal tax violations r refused to turn over the letter claiming the work product privilege applied p contends that the privilege does not apply to this civil_proceeding if we decide it does apply p argues that we should apply a balancing test and decide that his substantial need overcomes the need for assertion of the privilege held the work product privilege applies to the criminal reference letter and p has not shown substantial need that would vitiate r’s claim of work product privilege held further p did not constructively receive income before specific amounts were made available to him held further the imposition of a tax_liability on p’s espionage income and or the imposition of an accuracy-related_penalty does not constitute punishment within the meaning of the double_jeopardy clause aldrich h ames pro_se richard f stein and john c mcdougal for respondent gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and sec_6662 penalties as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court’s rules_of_practice and procedure the issues for our consideration are whether petitioner constructively received income from illegal espionage activities during when it was allegedly promised and or set_aside for him or when it was received and or deposited in his bank accounts during the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner is liable for the accuracy- related penalty for taxable years through whether petitioner is constitutionally protected by the double_jeopardy clause of the fifth_amendment to the u s constitution from the assessment and or collection of any_tax or civil penalties arising from espionage activity for which he was convicted and incarcerated whether the work product doctrine may be interposed by respondent in this case to prevent the turnover of respondent’s counsel’s criminal reference letter and if the work product privilege applies whether petitioner has shown substantial need so as to vitiate respondent’s assertion of the privilege although there was a discrepancy in the notice_of_deficiency over the amount of income that petitioner allegedly failed to report in respondent used dollar_figure for purposes of calculating the amount of the deficiency therefore we will use that number for purposes of this opinion findings_of_fact petitioner is incarcerated in a federal penitentiary for turning over state secrets to a foreign government at a time when he held a position with the central intelligence agency cia of the united_states he had his legal residence in allenwood pennsylvania at the time the petition in this case was filed petitioner’s employment with the cia spanned the years to during which he was assigned to progressively more responsible positions involving the union of soviet socialist republics soviet union and soviet bloc hastern european countries throughout that time petitioner held a top secret security clearance and he had access to information and documents classified secret and top secret petitioner timely filed joint federal_income_tax returns with his wife rosario c ames for the taxable years and petitioner’s returns were filed on the cash_basis for reporting income and deductions the returns primarily reflected income from petitioner’s cia employment in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively in as part of his duties as a cia operations officer petitioner began meeting with officials of the soviet union’s the stipulation of facts and the attached exhibits are incorporated by this reference embassy in washington d c these meetings were authorized by the cia and the federal bureau of investigation fbi and were designed to allow petitioner access to soviet officials as possible sources for intelligence information and recruitment sometime during date petitioner entered into a relationship with soviet officials under which he betrayed his country and sold classified cia information and information sourced in other branches of the u s government to the kgb the soviet intelligence directorate in return for large amounts of remuneration petitioner provided the kgb with classified top secret information relating to the penetration of the soviet military and intelligence services by the cia including the identities of soviet military and intelligence officers who were cooperating with the cia and foreign intelligence services of governments friendly to the united_states because of petitioner’s disclosures a number of these individuals were arrested and executed by the kgb in the fall of petitioner received a communication from a soviet agent that dollar_figure million had been set_aside for him in an account that he would be able to draw upon petitioner was told that the money was being held by the soviet union rather than in an independent or third-party bank or institution on petitioner’s behalf petitioner received dollar_figure in cash for his initial disclosure to the kgb and additional cash payments the specific dates of which have not been detailed in the record of this case petitioner met with soviet officials in washington d c and in he met with them in rome in the spring of as petitioner was preparing to return to cia headquarters in langley virginia the kgb provided him with two written documents the first was a financial_accounting that indicated that as of date approximately dollar_figure million had been set_aside for petitioner and that some dollar_figure more had been designated for him the second document was a nine-page letter containing a list of the types of classified u s government information sought by the kgb the second document also contained a discussion of arrangements for cash dropoff payments to petitioner upon his return to the united_states a warning to petitioner to avoid traps set by the cia and a detailed plan governing future communications between petitioner and the kgb after his return to washington d c in petitioner communicated with the soviets primarily through a complex arrangement of signal sites a prearranged location where an individual leaves an impersonal mark or item to convey a prearranged message and dead drops locations for secretly leaving packages for anonymous pickup petitioner personally met with the soviets only about once a year throughout this period it was typical for petitioner to make a delivery of information and receive cash by means of signal sites and dead drops petitioner continued his unlawful espionage activities until his arrest in during the years and petitioner and his wife made deposits of cash received in connection with petitioner’s unlawful espionage activities in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively these deposits did not represent transfers of funds from other accounts or redeposits of currency previously withdrawn from other accounts petitioner did not report on his income_tax returns for taxable years and any of the amounts received from the kgb in connection with his illegal espionage activities petitioner did not report on a federal_income_tax return including his return any amount of unlawful income he received or that had been set_aside for him on date petitioner was indicted in the u s district_court for the eastern district of virginia on charges of conspiracy to commit espionage under u s c sec c and conspiracy to defraud the u s internal_revenue_service under u s c sec_371 on date petitioner pled guilty to both counts of the indictment the indictment contained a criminal forfeiture count pursuant to u s c sec d petitioner was sentenced to life imprisonment on the espionage charge and to months’ imprisonment on the tax charge the two sentences to run concurrently in addition the plea agreement provided for the criminal forfeiture of whatever interest petitioner had in espionage-related assets at the time of trial petitioner was serving a life sentence in a federal penitentiary opinion tit work product doctrine--criminal reference letter we first consider petitioner’s motion to compel production of respondent’s criminal reference letter crl crl’s typically contain a detailed recommendation and supporting legal analysis from the commissioner to the u s department of justice that a taxpayer be prosecuted for various criminal tax violations see brown v commissioner tcmemo_1994_282 tax_court rules provide for discovery of information that is not privileged but is relevant to the subject matter involved in the pending case see rule b a party opposing discovery bears the burden of establishing that the information sought is privileged see 73_tc_469 respondent contends that the crl was prepared in anticipation of litigation and thus is protected under the work product doctrine we agree the crl contains respondent’s counsel’s legal analysis that petitioner be criminally prosecuted for various tax violations this type of correspondence is a classic example of attorney work product see eg brown v commissioner supra petitioner does not question the categorization of the crl as attorney work product in the context of the criminal case he argues that the crl was prepared for the criminal case and therefore respondent should not be allowed to assert the work product privilege in this subsequent civil_proceeding petitioner also argues that he has shown substantial need for the crl that would be sufficient to overcome respondent’s assertion of the work product privilege we address each of petitioner’s arguments separately a does the privilege extend to subseguent litigation generally the protective cloak of the work product doctrine covers material prepared by an attorney in anticipation of litigation see 93_tc_521 petitioner argues that the privilege should extend only to the anticipated litigation for which the document was prepared and not to subsequent litigation in determining whether the privilege extends to concurrent or successive proceedings some courts consider the degree and type of relationship between the first and second proceeding see in re some courts of appeals have extended the privilege to unrelated litigation see eg 487_f2d_480 4th cir see also ftc v grolier 462_us_19 and cases cited therein -- - grand jury proceed604_f2d_798 3d cir puerto rico v ss zoe colocotroni 61_frd_653 d p r the work product doctrine is intended to enable a lawyer to work with a certain degree of privacy free from unnecessary intrusion by opposing parties and their counsel 329_us_495 a civil tax case could be anticipated to follow a criminal tax case the rationale behind the work product doctrine would be frustrated if documents prepared for the first action were open to an opposing party in the second action that was anticipated and concerned a related matter documents prepared for a civil_proceeding before the environmental protection agency gualified for the work product privilege in a subsequent criminal matter see in re grand jury proceedings supra respondent’s crl was prepared in connection with petitioner’s criminal tax investigation there is subject matter identity between petitioner’s criminal tax violations and petitioner’s civil tax_liability and the present civil tax action there is a foreseeable and reasonable expectation that the government will pursue a civil tax_liability that may be derivative of criminal tax violations we do not hesitate in finding a nexus between respondent’s crl and this civil_proceeding accordingly the work product privilege should extend to this civil_proceeding even though the letter was prepared specifically to address petitioner’s criminal tax investigation and prosecution b has petitioner shown substantial need sufficient to vitiate the asserted privilege petitioner contends that even if we find a nexus for the application of the work product doctrine to this civil_proceeding he has made a sufficient showing of substantial need outweighing the need for the protection provided by the work product doctrine the work product privilege is a gualified one that in some circumstances may be overcome by a showing of good cause and substantial need see 599_f2d_1224 3d cir puerto rico v ss zoe colocotroni supra pincite we note however that the crl falls squarely within the work product category because it contains an attorney’s mental impressions and conclusions see in re grand jury investigation supra pincite petitioner contends that the crl would enable him to show that respondent’s motive in pursuing the civil tax_liabilities is punitive and that therefore this proceeding would be barred by the double_jeopardy clause of the fifth_amendment petitioner’s argument is flawed the double_jeopardy clause protects against the imposition of multiple criminal punishments for the same offense see 522_us_93 respondent’s motive behind pursuing this civil tax case is not relevant in determining whether this court’s imposition of civil_tax_penalties against petitioner violates the double_jeopardy clause under these circumstances petitioner has not demonstrated substantial need for the protected document and we hold that petitioner is not entitled to compel production of the crl from respondent il when should petitioner have reported the income from his tllegqal espionage activities petitioner contends that he constructively received most of the unlawful espionage income in and accordingly he was not required to report the income received and deposited during the taxable years and respondent contends that the income was reportable in through the years petitioner actually received and deposited cash in his bank accounts petitioner concedes that the funds deposited during a detailed discussion of the double_jeopardy clause and whether it applies in the setting of this case may be found infra petitioner contends that he constructively received almost dollar_figure million in and in addition that he received dollar_figure per month or dollar_figure per year during each of the years at issue other than his constructive receipt contention petitioner does not contend that we should modify respondent’s determination respondent determined on the basis of petitioner’s bank_deposits that he underreported his income by dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioner however does not argue that we should increase respondent’s determinations for the and years which are less than the amounts petitioner has contended that he received likewise respondent did not assert an increased deficiency for the or tax years the years in issue represent cash received from the soviet union during the years of the deposits petitioner argues however that most of the amounts he received during the taxable years under consideration were constructively received in ’ a taxpayer reporting income on the cash_method_of_accounting such as petitioner must include an item in income for the taxable_year in which the item is actually or constructively received see sec_451 the concept of constructive receipt is well established in tax law the courts have regularly looked to sec_1_451-2 income_tax regs for the following definition of the term constructive receipt a general_rule income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions xk kek ’ at trial petitioner testified that he constructively received but fraudulently failed to report the illicit income for he explained that if he had reported the income on his federal_income_tax return his illicit and secret relationship with the soviet union would have been revealed we note that petitioner’s concession may have placed him at a disadvantage irrespective of our holding here for example if petitioner fraudulently failed to report income for the period for assessment would not have expired for see sec_6501 following the regulatory definition courts have held that income 1s recognized when a taxpayer has an unqualified vested right to receive immediate payment see 96_tc_814 169_f2d_483 lst cir revg and remanding on another issue a memorandum opinion of this court normally the constructive_receipt_doctrine precludes the taxpayer from deliberately turning his back on income otherwise available see martin v commissioner supra 40_tc_890 here however petitioner relies on constructive receipt as a foil to respondent’s determination that the unlawful income was reportable during the years before the court in any event the essence of constructive receipt is the unfettered control_over the date of actual receipt see 47_tc_428 the determination of whether a taxpayer has constructively received income is to be made largely on a factual basis see 42_tc_1005 resolution of the controversy in petitioner’s favor depends on whether he can show that he constructively received about dollar_figure million in the year he was informed that an amount had been set_aside for him under the circumstances here petitioner did not possess unfettered control_over the dollar_figure million in assuming arguendo that some type of account was created and funds were segregated for petitioner he did not have ready access to it and certain conditions had to be met or had to occur before he could gain physical access to any funds petitioner had to contact the soviets using a complex arrangement of signal sites to determine whether a withdrawal could be made next the soviets had to arrange to have the cash transferred into the united_states and have it secretly left ina prearranged location for petitioner there was no certainty that these conditions and steps could be accomplished under the existing circumstances and the conditions represented substantial risks limitations and restrictions on petitioner’s control of the funds assuming they were even in existence and segregated for his exclusive benefit see paul v commissioner tcmemo_1992_582 no constructive receipt where taxpayer would have had to travel miles in order to turn in winning lottery ticket there is no constructive receipt of income where delivery of the cash is not dependent solely upon the volition of the taxpayer see hornung v commissioner supra pincite so long as the soviets retained control_over any funds or promised set-asides there was no practical or legal way in which petitioner could compel payment constructive receipt of income has been found where a corporation offers payment or pays by check in one year but the recipient refuses delivery or fails to -- - cash the check until the following year see eg 22_tc_945 affd per curiam 226_f2d_600 6th cir southeastern mail transp inc v commissioner tcmemo_1987_104 here no such proffer was made and petitioner did not have a legally enforceable claim if the kgb had questioned petitioner’s loyalty at any time before payment there is no assurance that petitioner would have continued to receive cash deliveries or payments so long as the soviet union retained the ability to withhold or control the funds there was no constructive receipt petitioner did not constructively receive the income before it was made physically and or practically available to him accordingly we hold that petitioner received and failed to report income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively iii is petitioner liable for the negligence_penalty respondent determined that each of petitioner’s underpayments was due to negligence or disregard of rules or regulations sec_6662 and b provides for an accuracy-related_penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations petitioner must show that respondent’s determination is erroneous see rule a negligence is statutorily defined as any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 d isregard is defined as any careless reckless or intentional disregard of rules or regulations id petitioner contends that he was not required to report the income for the through tax years because it was constructively received during we note that although petitioner contends that the income in question should have been reported for he has admitted that he fraudulently concealed his espionage income and intentionally did not report it on his return petitioner’s conduct was not driven by his attempt at compliance with the internal revenue laws rather his entire pattern of activity reflects his goal of concealment of income petitioner in that same vein made the novel argument that his failure to report his unlawful income was due to fraud not negligence and that the fraud and negligence penalties are mutually exclusive ’ to the extent that petitioner may not be found liable for both the fraud and the negligence penalties petitioner characterized as fraudulent his failure to report the receipts that he contends were constructively received during respondent determined the negligence_penalty for each of petitioner’s taxable years in the notice_of_deficiency respondent’s motion to amend the answer shortly before trial to allege civil_fraud was denied they are mutually exclusive see sec_6662 the accuracy- related penalties and the fraud_penalty may however be asserted in the alternative where the fraud_penalty is not in issue or where a court decides fraud is not applicable the negligence_penalty may be considered and or found it is rather obvious that fraudulent concealment goes far beyond and is inclusive of negligence or disregard of rules or regulations here petitioner was convicted of conspiracy to defraud the government under u s c sec_371 and he admits that he intentionally concealed his unlawful espionage income additionally his constructive receipt argument falls far short of the legal standard we hold that petitioner is liable for the sec_6662 negligence_penalty in each of the taxable years and iv is petitioner constitutionally protected by the double_jeopardy clause of the fifth_amendment from the assessment of any_tax or civil penalties based upon his unlawful espionage income petitioner contends that imposing an income_tax_liability on the income he received from his espionage activities and or imposing a negligence_penalty under sec_6662 violates the double_jeopardy clause of the fifth_amendment to the u s constitution that no person shall be subject for the same offence to be twice put in jeopardy of life or limb in petitioner argues that the requirement that he pay the continued petitioner’s criminal case he was incarcerated for life and his assets income from espionage were forfeited this court recently reaffirmed that additions to tax for fraud are a civil remedy not a criminal punishment and therefore beyond the scope of the double_jeopardy clause see louis v commissioner tcmemo_1996_257 affd per curiam 170_f3d_1232 9th cir the supreme court after our holding and before the court of appeals’ affirmance in louis considered the nature of monetary penalties imposed on bank officers already convicted of misapplying bank funds see 522_us_93 a two-step analysis was used in hudson to determine whether a penalty is civil or criminal see id pincite the two-step hudson approach was not employed by our court in louis in concluding that the addition_to_tax for fraud does not constitute a criminal punishment the two-step process requires analysis of the statutory language to determine whether congress indicated an express or implied preference for one label or the other and if a civil penalty is intended then an evaluation of ‘whether the statutory scheme is so punitive either in purpose or effect’ that it transforms the intended scontinued tax and penalties are being employed as punishment he does not argue that his forfeiture of the income and assets associated with his illegal espionage activity should obviate any_tax burden - - civil sanction into a criminal_penalty id pincite quoting 448_us_242 congress intended the penalty for negligence to be a civil not a criminal sanction see 303_us_391 louis v commissioner f 3d pincite the statutory language reflects that the sec_6662 accuracy- related penalty for negligence is a penalty in connection with civil tax_liability addition to the tax see also louis v commissioner f 3d pincite where the same conclusion was reached by the court_of_appeals concerning the civil_fraud penalty having decided that a civil penalty was intended we now consider the following useful guideposts provided in hudson to determine whether the statutory scheme is punitive in either purpose or effect wlhether the sanction involves an affirmative disability or restraint whether it has historically been regarded as a punishment whether it comes into play only on a finding of scienter whether its operation will promote the traditional aims of punishment---retribution and deterrence whether the behavior to which it applies is already a crime whether an alternative purpose to which it may rationally be connected is assignable for it and whether it appears excessive in relation to the alternative purpose assigned hudson v united_states supra pincite quoting 372_us_144 these factors are to be considered in relation to the statute on its face and only the clearest proof will suffice to override legislative intent that a remedy be civil in nature id pincite after considering the guidepost factors we hold that the accuracy-related_penalty for negligence and or the civil tax_liability on the forfeited espionage income are not so punitive as to overcome clear congressional intent that they be civil rather than criminal in nature the imposition of a tax_liability or a civil_tax_penalty does not amount to an affirmative disability or restraint nor has it historically been regarded as punishment see louis v commissioner f 3d pincite for penalties murillo v commissioner tcmemo_1998_13 for tax_liability the court_of_appeals for the ninth circuit has applied the hudson test in louis and held that the addition_to_tax for fraud and its purpose were remedial ' louis v commissioner supra the fraud penalties are provided primarily as a safeguard for the protection of the revenue and to reimburse the court_of_appeals for the ninth circuit in holding that the civil_fraud penalty was not punitive within the meaning of 522_us_93 noted that the civil_fraud penalty contained some of the guideposts such as intent see 170_f3d_1232 9th cir affg per curiam tcmemo_1996_257 in that regard the negligence_penalty does not require specific intent and thus has less coincidence with the guideposts in addition the negligence_penalty is percent of the affected portion of the underpayment whereas the fraud_penalty i sec_75 percent of the same portion the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud helvering v mitchell supra pincite fn ref omitted a fortiori if the fraud penalties are not a criminal punishment the civil negligence addition_to_tax and the tax_liability are not a criminal punishment the imposition of a federal_income_tax liability is remedial and not a punishment see l98_tc_165 we hold that the imposition of a tax_liability on petitioner’s espionage income and or the imposition of an accuracy-related_penalty under sec_6662 does not constitute punishment within the meaning of the double_jeopardy clause decision will be entered for respondent ‘ the opinions of this court are replete with factual situations where taxpayers who were not the subject of criminal tax proceedings were found liable for tax and additions to tax on unreported income from legal and illegal sources here petitioner is not being subjected to a greater tax_rate or exposure than any other taxpayer irrespective of whether said taxpayer had been subjected to criminal prosecution prior toa determination of a civil liability
